DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/21 has been entered.
Priority
This application is a continuation of application 13/455,581 filed 04/25/2012, which claims priority from provisional application 61/478,720 filed on 04/25/2011.

Status of Claims
Claims 1, 6, 8-11, 13-24, 27, and 28 are pending in the application.
Claims 2-5, 7, 12, 25, and 26 have been cancelled.
Claims 1, 6, 8-11, 13-24, 27, and 28 are present for consideration.

Election/Restrictions
The Applicant elected to prosecute Species A (a method of repairing an anterior talofibular ligament) without traverse on 05/31/17. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-19 and 22  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hentges (Hentges et al. Chronic Ankle and Subtalar Joint Instability in the Athlete. Clinics in Podiatric Medicine and Surgery, 28(1), pp.87–104, January 2011) in view of Ellis (Ellis et al. Results of Anatomic Lateral Ankle Ligament Reconstruction with Tendon Allograft. HSS Journal, [online] 7(2), pp.134–140, March 2011), and Schmieding et al. (Schmieding) US 2009/0187216 A1.
Regarding Claim 17, Hentges discloses the invention substantially as claimed being (Figure 13; pages 100-101, [Free Tendon Graft Alternative])  a method of ligament repair or reconstruction, comprising:
repairing an anterior talofibular ligament (ATFL) of an ankle;
wherein the construct (tendon graft) is fixated in a fibular neck of a fibula (in the distal fibula) with a first fixation device (a first interference screw), and fixated in a talus with a second fixation device (a second interference screw.) 
However, Hentges does not specify that the first and second fixation devices are inserted at the first and second anatomical attachment points of the ATFL respectively. Additionally, Hentges does not disclose a step reinforcing a repaired ATFL with a suture construct.
Ellis teaches (Figure 1; [Methods]) a method of ligament repair wherein a fixation device (a biotenodesis screw) is inserted into the talus at an anatomical attachment point of the ATFL (a 5-mm tunnel is created in the talus at the isometric point of the insertion of the ATFL and a graft is fixed in 
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to insert the first fixation device of Hentges into the fibular neck at a first anatomical attachment point of the ATFL, as taught by Ellis, and to insert the second fixation device of Hentges into the talus at a second anatomical attachment point of the ATFL, as taught by Ellis, in order to provide an anatomic ankle ligament reconstruction.
 However, Hentges in view of Ellis, does not disclose a step of reinforcing a repaired ATFL with a suture construct. Schmieding teaches (Figures 1-6; [0017]-[0021]) a method of ligament repair by reinforcing a repaired ligament with a suture construct 40 (Figure 6), for the purpose of repairing a joint [Abstract]. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to replace the interference screws of Hentges, with fasteners loaded with suture constructs, as taught by Schmieding, such that the suture construct reinforces the repaired ligament, in order to restore the mechanical stability of the joint.


Regarding Claim 18, Hentges does not disclose a method of ligament repair wherein a suture construct extends along a longitudinal axis of the ATFL. Schmieding teaches (Figures 1-6; [0017]-[0021]) a method of ligament repair wherein a suture construct (40) extends along a longitudinal axis of the repaired ligament, for the purpose of stabilizing the ligament. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to replace the interference screws of Hentges, with fasteners loaded with suture constructs, as taught by Schmieding, such that the 

Regarding Claim 19, the suture construct (40) in the method of Hentges, as modified by Ellis and Schmieding, is inserted at the first and second anatomical attachment points of the native ATFL; therefore, this presupposes that the suture construct is fixated just above a subtalar joint and just distal to an edge of a talar articular surface of the talus with the second fixation device.

Regarding Claim 22, Hentges does not disclose a method of ligament repair wherein a suture construct extends over top of the repaired ATFL once the first fixation device and the second fixation device are inserted. Schmieding teaches (Figures 1-6; [0017]-[0021]) a method of ligament repair wherein, once the first and second fixation devices (30) are inserted, the suture construct (40) extends over top of the repaired ligament (Figure 6), for the purpose of stabilizing the ligament [Abstract]. It would also have been obvious to one having ordinary skill in the art, at the time the invention was made, to replace the interference screws of Hentges, with fasteners loaded with suture constructs, as taught by Schmieding, such that once the first and second fasteners are inserted, the suture construct extends over top of the repaired ATFL, in order to stabilize the ligament.





Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hentges, in view of Ellis and Schmieding, as applied to Claim 17 above, and further in view of Sportsheath (https://www.sports-health.com/glossary/subacromial-space#:~:text=The%20subacromial%20space%20refers%20to,located%20in%20the%20subacromial%20space.)
Regarding Claim 28, Hentges does not disclose method of ligament repair wherein, prior to inserting the second fixation device, the suture construct is passed between the repaired or replaced ATFL and a tissue overlying the repaired or replaced ATFL.
Schmieding teaches [0017]: “[A]ccess to the subacromial space is facilitated with a variety of cannulas.” Sportsheath (refer to the NPL attached) defines the subacromial space as the space above the shoulder’s glenohumeral joint and below the acromion, the top-most bone of the shoulder. Sportsheath also teaches that soft tissues, such as the rotator cuff, are located in the subacromial space. The Examiner submits that the cannulas in the subacromial space taught by Schmieding read on the claim limitation as follows: prior to inserting the second fixation device (Schmieding teaches a step of accessing the subacromial space prior to the insertion of any fixation device), Schmieding creates a passage (forming a cannula) between a tissue that overlies the repaired or replacement ligament (the tissue in the subacromial space that overlies the repaired rotator cuff). The purpose of this step is to facilitate access to the ligament in need of repair.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the method of Hentges, and to create a passage, and to pass the suture construct in the method of Hentges, as modified by Ellis and Schmieding, between the repaired ligament and the tissue that overlies the repaired ligament, prior to inserting a second fixation device into a second bone, as taught by Schmieding, in order to facilitate access to the injured ligament.
Allowable Subject Matter
Claims 1, 6, 8-11, 13-16, 20, 21, 23, 24, and 27 are allowed. The prior art does not teach or render obvious a double strengthening method of where a repaired ligament graft is reinforced by another suture anchor assembly, wherein, prior to securing the second portion of the suture construct with the second fixation device. Regarding claim 1, the suture construct is passed between the ligament and a tissue overlying the ligament which is not taught or rendered obvious by the prior art. Additionally, with regard to claim 24, the cumulative limitations in addition to “passing the suture tape construct between the repaired ATFL and a tissue overlying the repaired ATFL such that the suture tape construct extends from the first location to the second location”… “after passing the suture tape construct between the repaired ATFL and the tissue,” are not taught or rendered obvious by the prior art.
Response to Arguments
Applicant’s arguments with respect to Claims 17-19 and 22, filed 02/05/21, have been considered but they are not persuasive.
Applicant argues that the references fail to disclose a first fixation device inserted into the first bone at a first anatomical attachment point of an anterior talofibular ligament (ATFL) and a second fixation device inserted into the second bone at a second anatomical attachment point of the ATFL. Applicant advances that Ellis teaches a first fixation device  fixated in the talus and a second fixation device fixated in the calcaneus. Therefore, Ellis does not teach a second fixation device located at a second anatomical attachment point of the ATFL because the anatomical attachment point of the ATFL is not located at the calcaneus. This argument is not persuasive because  the method of Ellis teaches (Figure 1; [Methods]) a step of creating a tunnel in the talus at the isometric point of the insertion of the ATFL and a step of fixing a graft in the talus with a biotenodesis screw. Ellis also teaches (Figure 1; [Methods]) a step of making a tunnel, which starts at the origin of the ATFL on the anterior of the fibula. The rejection maintains that it would have been obvious to insert the first and second fixation devices into the talus at the anatomical attachment points of the ATFL for the advantage of providing an anatomic ankle ligament reconstruction.
Additionally, Applicant contends that replacing the tendon allograft of Hentges with the suture construct of Schmieding would render the method of Hentges unsatisfactory for its intended purpose. This argument is not persuasive because the proposed modification is not to replace the tendon allograft of Hentges with the suture construct of Schmieding, but to reinforce the repaired/repaired ATFL of Hentges with the suture construct of Schmieding. The proposed modification would not render Hentges unsatisfactory for its intended purpose, but rather, would improve the mechanical stability of the joint.
Finally, Applicant argues that Hentges already provides an anatomic ligament reconstruction, and there does not appear to be any benefit to the proposed modifications in view of Ellis. However, Applicant admits on page 8 of the remarks filed 02/05/21, that the references Ellis and Schmieding fail to cure the deficiencies of Hentges, which are that Hentges fails to disclose that the first fixation device is inserted into the first bone at a first anatomical attachment point of an anterior talofibular ligament (ATFL) and the second fixation device is inserted into the second bone at a second anatomical attachment point of the ATFL. Therefore, this argument is not persuasive because Applicant admits in his remarks that Hentges does not provide an anatomic ligament reconstruction. The advantage of modification in view of the teachings of Ellis is to provide an anatomic ankle ligament reconstruction.
Claims 17-19 and 22 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hentges in view of Ellis and Schmieding. Newly added Claim 28 is also rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hentges in view of Ellis and Schmieding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774